Citation Nr: 1340854	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  05-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disorder, to include calcified granuloma, claimed as a tumor of the left lung as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from May 1957 to November 1964. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In April 2008, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In an August 2009 decision, the Board granted the Veteran's claim for service connection for residuals of dental trauma with loss of teeth, and denied his claims for service connection for a lung disorder, calcified granuloma, claimed as a tumor of the left lung as due to exposure to asbestos and an increased rating for his left femur disability prior to and after June 3, 2005.  At that time, the Board remanded the Veteran's claims for service connection for tinnitus and a disorder exhibited by calluses on the left foot to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development. 

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In that litigation, a Joint Motion for Partial Remand was filed by the VA General Counsel and the appellant, averring that remand was required as to that part of the Board's decision that denied entitlement to service connection for a lung disorder, calcified granuloma, claimed as tumor of the left lung as due to exposure to asbestos.  In an Order of March 2010, the CAVC vacated that portion of the Board's decision that denied the claim for service connection for a lung disorder and remanded the matter, pursuant to the Joint Motion for Partial Remand.  A copy of the CAVC's Order in this matter has been placed in the claims file. 

The Board remanded this matter in March 2011 and again in September 2012 to ensure that proper development be undertaken in accordance with the Joint Remand's directives.  Thereafter in June 2013, the Board requested a Veterans' Health Administration (VHA) medical opinion, with the opinion itself obtained  in August 2013.  The Veteran was notified about the opinion and given an opportunity to review and respond to it. 

Inferred claims for entitlement to increased ratings for duodenal ulcer and status post fracture of the left femur disabilities, to include a "severe hip disability" were referred to the AOJ by the Board in its March 2011 remand.  These matters still have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate development and adjudication. 

The Board notes that claims for service connection for tinnitus and a disorder exhibited by left foot calluses, which were remanded in August 2009 for additional development, continue to remain pending as the RO has not re-adjudicated these matters.  Thus they are not currently before the Board for appellate review.

The Veteran has additionally submitted a supplemental claim in the VBMS portion of the electronic record in February 2013.  This includes claims for increased ratings for scars, degenerative joint disease of the left knee and duodenal ulcer.  This also includes claims for service connection for Parkinson's disease, post-traumatic stress disorder, and bilateral hearing loss on a direct basis.  This also includes claims for service connection for a right knee disorder claimed as secondary to a left knee disorder, a left ankle disorder secondary to the right knee disorder and for a left hip disorder secondary to a left femur disorder.  Finally this includes petitions to reopen previously denied claims for service connection for ischemic heart disease and diabetes.  These matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate development and adjudication. 

Private treatment records associated with the electronic records (VBMS) in July 2013 and September 2013 after the most recent VA adjudication in February 2013 consists of evidence that is not relevant to the issue on appeal.  Thus there is no need to remand this matter to the AOJ to consider this evidence.  


FINDING OF FACT

A chronic lung disease, to include a calcified granuloma, did not have its clinical onset in service and is not otherwise related to active duty, including from exposure to asbestos during service.  


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active military service, and is not proximately due to or the result of exposure to asbestos. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that 

a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In correspondence dated in October 2003, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In July 2007, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the Veteran nor his representative has asserted any specific prejudice in any of the VCAA notice given.  The rating decision and the statement of the case (SOC) set forth detailed reasons and bases as to why the Veteran's claims were denied as well as the evidence that is needed to prove the claims.  Thus any error in the VCAA notice is shown to be harmless.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post service treatment records have been secured.  Verification of exposure to asbestos has been made by official sources.  The Board has reviewed the Veteran's Virtual VA claims file.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal.  

In April 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

Here, during the April 2008 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also obtained to clarify the Veteran's arguments. He stated in pertinent part about a claimed inservice exposure to asbestos. The appeal was remanded to obtain verification of such exposure via official sources.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) .

Additionally, the Veteran has been medically evaluated and medical opinions have been obtained pertaining to the matter on appeal.  The Board has remanded this matter for compliance with the Court's order in March 2011 and September 2012.  However the examinations obtained pursuant to these remands were found to fail to provide adequate opinions regarding the nature and etiology of the claimed lung disorder (or disorders), necessitating obtaining another medical opinion.  Accordingly, an August 2013 VHA opinion was obtained to clarify the record.  The August 2013 VHA medical expert provided a detailed discussion to support an etiology opinion.  The VHA opinion was based on a review of all the pertinent information in the record, with examination shown not to be necessary to reconcile the conflicting evidence.  As such, the Board finds that the opinions proffered by VHA expert examiner are sufficient to decide the claim.  The Veteran was notified about the VHA opinion in September 2013 and given an opportunity to respond.  VA fulfilled its duty to assist in providing an appropriate clinical evaluation and pertinent medical opinion. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance 

of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran claims entitlement to service connection for a lung disorder, with diagnoses of chronic obstructive pulmonary disease (COPD) shown.  He asserts that he was exposed to asbestos while in service May 1957 to November 1964 with the United States (U.S) Air Force leading to a current lung disability.  The Veteran's DD 214's show that he was a road and ground specialist and carpentry specialist.  He has submitted copies of records describing his service work.  Among his duties, he worked as a locksmith and was exposed to asbestos which was used to insulate file cabinets.  He said when drilling fireproof file cabinets this released the asbestos insulation in the air.  He also indicates that the barracks were insulated with asbestos as was the metal on runway buildings, boiler rooms and old buffers.  He indicated that when working in road repair, he worked with asphalt which he believed contained asbestos fibers.  He also said the tool shelter used by him had asbestos in it.  In January 2012 an official opinion was obtained by the U.S. Air Force stating that it is as likely as not that carpentry duties such as the Veteran participated in during his period of service would have resulted in exposure to asbestos.  The probative evidence establishes exposure to asbestos in service.    

Regarding a smoking history, the Veteran has repeatedly denied his having a history of smoking in medical history in various medical records including in a November 1958 service treatment record for epigastric pain, an August 1988 treatment record for low back pain, a January 2001 spine evaluation, a June 2005 treatment record for left knee medial meniscus tear and an October 2010 letter from a doctor who treated him since 2005.  He has denied smoking in lay statements and hearing testimony.  See transcript of April 2008 Travel Board hearing at page 25.  Statements from his wife in June 2005 and his brother in November, 2010 also confirm that he did not smoke.    

Regarding a lung disorder, the evidence neither shows and the Veteran does not claim that a chronic lung disorder was shown in the service treatment records.  On entrance examination in May 1957, his lungs were clear and the accompanying report of medical history was negative for any possible pulmonary issues.  His medical treatment history in service is significant for treatment for epigastric pain in May 1958 with a childhood history of 2 bouts of pneumonia noted, with clear chest X-ray, and a diagnosis of probable Strongyloids infection made.  Also in May 1958 he was injured in a motor vehicle accident with fractures of the left femur and the left and right mandibular body.  The treatment notes indicated that he underwent emergency tracheotomy following this accident but do not document any lung issues, with his chest noted to be clear.  His separation examination of October 1964 revealed normal lungs and the accompanying report of medical history was negative for any pulmonary issues.  

The earliest post-service medical evidence of a lung disability of record is a chest X-ray dated in February 1996 showing subsegmental atelectasis in the right lower lobe, otherwise negative chest.  In May 2000 a small calcified granuloma at the left lung base was noted.  COPD was diagnosed in the clinical portion of a June 2002 chest X-ray report which showed no acute cardiopulmonary disease.  In a May 2003 chest X-ray, a clinical impression of chronic obstructive pulmonary disorder (COPD) was again noted, with X-ray findings showing a small 3-4 millimeter calcified granuloma in the left costophrenic angle, and no other significant cardiopulmonary abnormality noted.  However a June 2003 chest X-ray revealed lung fields free of active infiltrates, with a conclusion of no active chest disease made.  He has continued with findings of COPD noted in subsequent records including in a November 2004 letter from a private internist.  A stable benign granuloma was noted in a March 2010 chest X-ray.  A July 2010 chest X-ray showed scattered benign small calcified granulomas, with a small 4 millimeter nodule in the left base which remained stable, probably a granuloma.  The impression was no acute infiltrate, and benign granulomas that remained stable since the prior study.  

Regarding clinical findings pertaining to the lungs, the lungs were repeatedly shown to be clear to auscultation in medical treatment records which primarily addressed other medical issues, including ones from December 2003, June 2004, June 2005 and a May 2009 private medical evaluation for disability purposes.  He also generally denied having shortness of breath in records that followed other medical problems, including in December 2003, June 2004, and June 2005.  Generally the records of medical treatment for other medical issues revealed unremarkable pulmonary findings on review of vital signs.  However, as noted above, the November 2004 letter from a private internist noted a past medical history significant for COPD.

At his April 2008 videoconference hearing, the Veteran testified that he was not aware of having any possible asbestos related diseases until a VA X-ray showed a calcified granuloma.  The rest of the testimony generally discussed his history of asbestos exposure, as well as his history of not smoking.  

A November 2010 letter from the Veteran's cardiologist discussed his cardiovascular symptoms and noted that the chest X-ray showed a calcified granuloma.  He was noted to be short of breath with daily activities.  However this letter did not elaborate on the cause of the shortness of breath symptoms.  

The report of an April 2012 VA examination done by a nurse practitioner diagnosed the Veteran with COPD and lung granuloma.  The examination report noted current symptoms of dyspnea on exertion, dry cough and wheezes.  On examination there was no evidence of a use of accessory muscles, and lungs were clear to auscultation posteriorly without wheezes, rales or rhonchi.  Pulmonary function test results were reported to show pre bronchodilator findings of FVC 73% predicted, FEV1 71% percent predicted and FEV-1/FVC of 77% predicted and DLCO of 91% predicted.  Post bronchodilator findings were FVC 73% predicted, FEV 1 70 percent predicted, FEV-1/FVC 76% predicted.  The FEV-1/FVC test results were said to most accurately reflect the Veteran's level of disability.  The examiner reviewed the evidence in the claims in addition to examining the Veteran and noted the history as reported by the Veteran of having been diagnosed with COPD by his heart physician in 2009 or 2010, although the heart doctor apparently did not go into further detail about the diagnosis.  The examiner reviewed at length the Veteran's medical history including that of inservice asbestos exposure.  X-ray findings from July 2010 were noted to show evidence of stable lung granulomas.   

After diagnosing COPD and lung granuloma, the April 2012 VA examiner concluded that there was a 50 percent probability that current lung disability was unrelated to military service.  The Board in its September 2012 remand pointed out that although the tenor of the examination report suggested that the current lung disease is unrelated to service, the wording of this opinion also suggested that there may be a 50 percent probability that the current lung disease is related to service, to include due confirmed exposure to asbestos.  

Thereafter an addendum opinion from the VA examiner was obtained in October 2012.  This opinion stated more clearly the opinion that it is less likely than not that the current lung disease is related to service.  The rationale provided was that COPD and lung granulomas are not recognized by the medical community as asbestosis related conditions-medical literature does not recognize asbestos exposure as a risk or causal factor for COPD or granuloma.  No actual sources of this medical literature are cited, nor are reports of such literature attached.  The examiner referenced the prior examination of May 2012 in the rationale, however the earlier examination also failed to reveal the actual sources of medical literature said to not recognize these conditions as related to asbestos exposure.  The April 2012 VA examination and October 2012 addendum are of minimal probative value for determining whether the Veteran had any lung disorder related to service, including in-service asbestos exposure.  

In August 2013 an expert medical opinion was obtained via a VHA letter that had been sent in June 2013.  The medical expert reviewed that evidence in the claims file and addressed the pertinent medical evidence, including the findings from the VA examination in April 2012 (which had been mistakenly described as dated in May 2012 in the VHA letter request, thus this date was cited by the medical expert as the date of the April 2012 examination).  The medical expert also reviewed several online medical articles that had been cited by the Veteran's representative as 

supporting a finding that granulomas could result from asbestos exposure.  The examiner first addressed whether the Veteran actually had the diagnosis of COPD which had been shown in some of the medical evidence, including the April 2012 VA examination.  The medical expert discussed the findings from the April 2012 VA examiner, to include physical examination findings the PFT test results, noting that the pre and post bronchodilator FEV-1/FVC results, which were 77% and 76% respectively, did not meet the diagnostic criteria for COPD, which is less than 70%.  It was further pointed out that the Veteran's test results of a mildly low FEV1 as noted by the VA examiner of April 2012, was not alone diagnostic of COPD.  The medical expert stated that the April 2012 VA examiner did not give a supportable reason for stating a COPD diagnosis.  

Regarding the other medical evidence of COPD in physician records, the medical expert noted that this diagnosis was given in history and records over the years, but that all the exams revealed his chest as clear to auscultation and none of the records cited lung function tests or reported having done such testing.  Thus there was no support for the COPD diagnosis reported in the physician's records.  Regarding the chest X-ray reports that showed a COPD diagnosis, the medical expert stating that this diagnosis cannot by be conclusively made by chest X-ray.  They can show signs consistent with but not diagnostic of COPD.  It was noted that chest X-rays from June 2002 and May 2003 gave a diagnosis of COPD.  

However the medical expert opined that review of these June 2002 and May 2003 X-ray reports do not support a diagnosis of COPD or even indicated that signs of COPD were present.  It was pointed out that the mention of COPD in these reports were actually the clinical information or reasons given for ordering the X-rays rather than the actual diagnostic interpretation made by the radiologist.  The interpretations made by the radiologist in these X-rays were determined by this medical expert to not support a COPD diagnosis.  The May 2003 X-ray was noted to show the 3-4 millimeter calcified granuloma in the left costophenic angle.  The medical expert also discussed the other X-rays, including from July 1996, May 2000, April 2010 and July 2010 and found they did not show signs consistent with COPD.  Thus there was no report of signs on chest X-ray consistent with COPD and leading to suspicion of COPD.  Again it was noted that this diagnosis cannot be made by chest X-ray alone.  

Having determined that COPD did not exist in this Veteran, the medical expert nevertheless discussed whether it was a disease associated with asbestos exposure.  Medical literature from a mesothelioma treatment center website was discussed including the various asbestos related disease including asbestosis, lung cancer, mesothelioma and other cancers.  In this website (with a full cite for the website provided), there was no mention of asbestos causing COPD and also no mention that it caused calcified lung nodules.  A website from the National Institute of Health (NIH) pertaining to asbestos related lung disease was also cited and it was noted that this reference also made no mention of asbestos causing COPD or for that matter calcified lung nodules.  The specialist concluded that asbestos is not a recognized cause of COPD.  

The medical expert then turned to the reported diagnosis of lung granuloma.  The chest X-ray reports were reviewed and most of them were noted to mention the presence of a 4 millimeter calcified nodule or granuloma in the base of the left lower lobe.  The granuloma or nodule was not mentioned in the May 1996 X-ray but was shown in subsequent chest X-rays from May 2000, June 2002, May 2003, April 2010 and July 2010.  None of these X-rays showed evidence of pleural plaques, pleural thickening or pleural effusions.  The medical expert concluded that these X-rays reports reflect a stable 4 millimeter nodule calcified in the base of the left lung.  The medical examiner expressed that a nodule of this size would cause absolutely no symptoms, would not affect lung function and would not be a cause of disability.  The chest X-rays did not support a diagnosis of asbestos related disease, citing a website from the Centers for Disease Control (CDC) that pertained to asbestos related disease.  The article was noted to list X-ray findings of asbestos, including pleural plaques, pleural effusions and pleural thickening.  Pulmonary nodules were not listed as a chest X-ray finding of asbestos related lung disease.  

The medical expert also discussed the medical literature cited by the Veteran's representative in support of the claim that asbestos causes pulmonary nodules.  The expert reviewed the literature, which included online literature from 

the American Thoracic Society, National Institutes of Health, the Annals of Thoracic Medicine and Radiopedia.org with the exception of one website that he noted could not be accessed due to a bad link (RSNA journals).  The literature that was accessible via the internet (with citations recorded) was discussed at length and upon reading the articles, the medical expert determined that none of these articles actually mentioned asbestos as a cause of pulmonary nodules.  The medical expert acknowledged that the X-ray reports from 2000 through 2007 supported the presence of granuloma in the left lung base that was thought to be calcified.  However the references cited in the appeal do not recognize asbestos as a recognized cause of lung nodules.  Further asbestos was not recognized as a cause of calcified lung nodule in the general medical literature.  

The medical expert concluded by reiterating that the medical evidence reviewed in this record does not support a diagnosis of COPD in this Veteran.  Thus COPD was not deemed to be a disability in this case and thus could not be related to service, including due to confirmed asbestos exposure.  Even if it were true that the Veteran carried a diagnosis of COPD, there was no recognized medical support for the premise that COPD was caused by asbestos in service.  Regarding the claimed 4 millimeter lung nodule, the record consistently supported the presence of such a lung nodule in the base of the left lower lobe.  This specialist concluded that the nodule was not the cause of symptoms and did not affect function, thus was not a disability.  For the sake of discussion, if the nodule were considered a disability, the medical literature did not support the premise that the lung nodule was caused by asbestos.  For this reason it is not as likely as not that it had its onset in service, or was otherwise related to active duty including asbestos exposure.  

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri supra.  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-(2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

The Board finds that service connection for a lung disorder is not warranted.  In coming to this conclusion the Board relies on the totality of the evidence in file, including the VA medical expert's opinion from the August 2013 VHA opinion, which the Board finds to be the most probative piece of evidence in the file.  The VHA examiner's opinion is accurate, fully articulate, and provides support for the conclusion that the Veteran has a lung disorder that began in or was otherwise caused by service, including the confirmed inservice asbestos exposure.  Nieves-Rodriguez, 22 Vet. App. at 304.  

This August 2013 VHA opinion has described in detail why it determined the Veteran to not have a current disability of COPD, and also explained why the granuloma of the left lower lobe is also not a disability.  The medical expert provided clear rationale to support the findings that the Veteran does not have COPD, citing reasons as to why the test findings and X-ray results were not diagnostic of COPD.  The medical expert went further to explain that even if the Veteran had a diagnosis of COPD, that this was not a diagnosis that was linked to service including the confirmed asbestos exposure.  The medical literature was discussed in detail, including that submitted by the representative, and the medical expert explained that none of the medical literature supported a finding that COPD was related to asbestos exposure.  Likewise the medical expert, after determining that the left lower lobe nodule (or granuloma) was not actually a disabling condition, nonetheless discussed that the nodule was not related to service, including due to asbestos exposure.  Again the examiner provided clear rationale and the medical literature was cited to support this rationale, including that which had been submitted by the Veteran's representative in support of the claim.  The medical expert clarified that medical literature did not actually support the premise that a nodule or granuloma of the left lower lobe was caused by asbestos as it was not shown to be an asbestos related disease or condition.  

In regards to the evidence showing a diagnosis of COPD, which the medical expert from August 2013 did not believe exists, the X-ray reports showing this diagnosis were explained by the medical expert as only listing the diagnosis as a clinical history or reason for ordering the X-ray, but was not an actual diagnosis made from the radiologist's interpretation of the X-ray itself.  The clinical records otherwise showing a diagnosis of COPD are noted to have not included any rationale for this diagnosis.  The opinion from the August 2013 medical expert is more probative, as he has explained at length that chest X-rays alone cannot diagnose COPD, and noted the lack of rationale or test results to support the COPD diagnoses in the clinical records.  The Board further notes that none of the treatment records showing a diagnosis of COPD, granuloma or lung nodule (calcified or otherwise) provide any opinion linking these findings to active service, including due to asbestos exposure in service.  

Regarding the April 2012 VA examination and the October 2012 addendum, the Board gives little probative weight to these opinions  because they were unclear and did not clearly cite to medical authority.  Additionally, to the extent that the April 2012 VA examination diagnosed COPD, the August 2013 medical expert is noted to have refuted this diagnosis and provided a detailed rationale upon which this opinion was based.  

The only evidence linking lung disability to service is the lay statements provided by the Veteran as well as other lay witnesses.  Here, the only probative medical opinion of record is against the Veteran's claim.  

While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In this capacity, the Board finds the Veteran is competent to attest to certain pulmonary symptoms such as shortness of breath, and finds these assertions credible.  However, the Veteran, as a layperson, is not competent to diagnose any medical disability pertaining to his pulmonary system or provide a competent etiological opinion because he has not been shown to have the requisite medical expertise.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for any lung disorder, to include calcified 

granuloma, claimed as a tumor of the left lung as due to exposure to asbestos, and his claim must be denied. 


ORDER

Service connection for a lung disorder, to include calcified granuloma, is denied.  




____________________________________________
Thomas J. Dannaher
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


